
	
		I
		112th CONGRESS
		1st Session
		H. R. 2003
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. DeFazio (for
			 himself, Mr. Braley of Iowa, and
			 Mr. Holt) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  tax on transactions in oil futures, options, and swaps, and for other
		  purposes.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited as the Taxing Speculators out of the Oil Market
			 Act.
			(b)FindingsCongress
			 finds the following:
				(1)The price of oil
			 has risen and fallen dramatically over the last decade without a clear
			 connection to the laws of supply and demand.
				(2)The price of a
			 barrel of oil predictably stayed beneath $20 a barrel of oil for decades. In
			 the beginning of 1999, the price was under $10 a barrel of oil, but since then
			 the oil market has been plagued by speculation and fluctuated wildly.
				(3)In late 2004, the
			 price of oil exceeded $40 a barrel of oil, up 400 percent in 5 years.
				(4)In late 2007, the
			 price exceeded $80 a barrel of oil, up 800 percent in 8 years.
				(5)In mid 2008, the price of oil peaked at
			 $145 a barrel, up 1,450 percent in under ten years.
				(6)The price of oil
			 collapsed in 2008 to just over $30 a barrel of oil.
				(7)By early 2011, the price of oil rebounded
			 to almost $115 per barrel of oil.
				(8)These large price swings coincide with drop
			 in demand since 2005. In 2010, the United States consumed 2.1 million barrels
			 of oil per day less than it did 6 years ago.
				(9)Many economists
			 have attributed this irrational behavior of the oil market to the large
			 increase in speculative trading in oil derivatives.
				(10)A transaction tax
			 on speculative trading can deter short-term speculation which will reduce the
			 volatility and price of oil.
				2.Tax on
			 transactions in oil futures, options, and swaps
			(a)In
			 generalChapter 36 of the Internal Revenue Code of 1986 is
			 amended by inserting after subchapter B the following new subchapter:
				
					CTax on
				Transactions in Oil Futures, Options, and Swaps
						
							Sec. 4475. Tax on transactions in oil futures, options, and
				  swaps.
						
						4475.Tax on
				transactions in oil futures, options, and swaps
							(a)Imposition of
				tax
								(1)FuturesThere
				is hereby imposed a tax on each covered transaction in an oil futures contract
				of 0.01 percent of the value of the futures instruments involved in such
				transaction.
								(2)OptionsThere
				is hereby imposed a tax on each covered transaction in an oil option of 0.01
				percent of the premium paid on the option for a futures instruments involved in
				such transaction.
								(3)SwapsThere
				is hereby imposed a tax on each covered transaction in an oil swap of 0.01
				percent of the value of the underlying assets involved in such transaction for
				each year until the swap contact maturity.
								(b)By whom
				paid
								(1)In
				generalThe tax imposed by this section shall be paid by—
									(A)the trading
				facility on which the transaction occurs, or
									(B)if such
				transaction does not occur on a trading facility, by the buyer of the
				transaction.
									(2)Withholding if
				buyer not united states personSee section 1447 for withholding
				by seller if buyer is a foreign person.
								(c)Exception for
				commercial tradersThe tax imposed by this section shall not
				apply to any transaction if—
								(1)either party to
				the transaction is—
									(A)classified by the
				Commodity Futures Trading Commission as a commercial trader with respect to
				oil, or
									(B)a financial
				institution acting on behalf of such a party (but only if the financial
				institution does not at any time acquire ownership of the security), and
									(2)the transaction is
				a bona fide hedging transaction (within the meaning of section 4a(c) of the
				Commodity Exchange Act).
								(d)DefinitionsFor
				purposes of this section—
								(1)Covered
				transactionThe term covered transaction means any
				purchase or sale of an oil futures contract, an oil option or oil swap contract
				if—
									(A)such purchase or
				sale on a trading facility is located in the United States, or
									(B)the purchaser or
				seller is a United States person.
									(2)Oil futures
				contractThe term oil futures contract means any
				contract of sale of oil for future delivery (within the meaning of the
				Commodity Exchange Act).
								(3)Oil
				optionThe term oil option means any option on an
				oil futures transaction.
								(4)Oil swap
				contractThe term oil swap contract means any
				contract of sale of oil involving a swap.
								(5)Trading
				facilityThe term trading facility has the meaning
				given to such term by the Commodity Exchange Act.
								(e)AdministrationThe
				Secretary shall carry out this section in consultation with the Commodity
				Futures Trading
				Commission.
							.
			(b)WithholdingSubchapter
			 A of chapter 3 of such Code is amended by adding at the end the following new
			 section:
				
					1447.Withholding of
				tax on transactions in oil futures, options, and swapsIn the case of any acquisition of an oil
				futures contract, an oil option, or an oil swap contract (as such terms are
				defined in section 4475) by a foreign person, the transferor shall be required
				to deduct and withhold a tax equal to the tax which would be imposed on such
				acquisition under section 4475 if the transferee were a United States
				person.
					.
			(c)Clerical
			 amendments
				(1)The table of
			 subchapters for chapter 36 of such Code is amended by inserting after the item
			 relating to subchapter B the following new item:
					
						
							Subchapter C. Tax on Transactions in Oil Futures, Options,
				and
				Swaps.
						
						.
				(2)The table of sections for subchapter A of
			 chapter 3 of such Code is amended by adding at the end the following new
			 section:
					
						
							Sec. 1447. Withholding of tax on transactions in oil futures,
				options, and
				swaps.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 transactions occurring on or after 90 days after the date of the enactment of
			 this Act.
			3.Availability to
			 the commodity futures trading commission of revenue from taxes on transactions
			 in oil futures, options, and swapsThe Commodity Exchange Act (7 U.S.C. 1 et
			 seq.) is amended by inserting after section 10 the following:
			
				11.Availability to
				the commission of revenue from taxes on transactions in oil futures, options,
				and swaps
					(a)Tax revenue
				deposited as offsetting collections to CFTC appropriations
				accountAll taxes collected
				pursuant to sections 4475 and 1447 of the Internal Revenue Code of 1986 for any
				fiscal year shall be deposited and credited as offsetting collections to the
				account providing appropriations to the Commission.
					(b)Use of
				unexpended funds for public debt reductionAny amount credited under paragraph (1)
				that remains unexpended as of the end of any fiscal year shall be transferred
				to the Treasury and used to reduce the public debt of the United
				States.
					.
		4.Duties of
			 Commodity Futures Trading CommissionThe Commodity Futures Trading Commission
			 (referred to in this section as the Commission) shall use the
			 authority of the Commission, including the emergency authority of the
			 Commission—
			(1)to subject each bank holding company (as
			 defined in section 2(a) of the Bank Holding Company Act of 1956) that engages
			 in trading subject to section 4475 of the Internal Revenue Code of 1986, and
			 each hedge fund (as defined in section 13(h)(2) of the Bank Holding Company Act
			 of 1956) that buys or sells a contract of sale of oil for future delivery
			 (within the meaning of the Commodity Exchange Act) for its own account or on
			 behalf of a third party, to the rules applicable to noncommercial participants
			 in the markets for the contracts; and
			(2)to revoke immediately each staff no-action
			 letter that covers a foreign board of trade that—
				(A)has established a
			 trading terminal in the United States for the purpose of selling the contracts
			 to, or buying the contracts from, United States investors; and
				(B)engages in trading
			 subject to such section 4475.
				
